1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     YADHIR GONZALES,                                Case No. 3:19-cv-00090-MMD-WGC
7                                      Petitioner,                      ORDER
             v.
8
      NEVADA, STATE OF, et al.,
9
                                   Respondents.
10

11          The Court notes at the outset that no courtesy copies—except as specified at the

12   conclusion of this order—are required in this case at this time.

13          Petitioner Yadhir Gonzales submitted a petition for a writ of habeas corpus and

14   has now paid the filing fee. (ECF Nos. 1-1, 6.) The Court has reviewed the petition

15   pursuant to Habeas Rule 4, and it will be docketed and served on Respondents.

16          A petition for federal habeas corpus should include all claims for relief of which

17   Petitioner is aware. If Petitioner fails to include such a claim in his petition, he may be

18   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

19   §2254(b) (successive petitions). If Petitioner is aware of any claim not included in his

20   petition, he should notify the Court of that as soon as possible, perhaps by means of a

21   motion to amend his petition to add the claim.

22          Gonzales has also submitted a motion for appointment of counsel. (ECF No. 1-2.)

23   There is no constitutional right to appointed counsel for a federal habeas corpus

24   proceeding. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez,

25   999 F.2d 425, 428 (9th Cir. 1993). The decision to appoint counsel is generally

26   discretionary. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied,

27   481 U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469

28   U.S. 838 (1984). However, counsel must be appointed if the complexities of the case are
1    such that denial of counsel would amount to a denial of due process, and where the

2    petitioner is a person of such limited education as to be incapable of fairly presenting his

3    claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th

4    Cir. 1970). Here, Gonzales argues that he does not speak English well enough to litigate

5    his petition pro se. However, he also acknowledges that another inmate assisted him in

6    preparing his petition, his petition is reasonably clear in presenting the issues that he

7    wishes to raise, and the legal issues do not appear to be particularly complex. Therefore,

8    counsel is not justified. Gonzales’ motion is denied.

9           It is therefore ordered that the Clerk of Court file and electronically serve the

10   petition (ECF No. 1-1) on the Respondents.

11          It is further ordered that the Clerk of Court add Aaron D. Ford, Nevada Attorney

12   General, as counsel for Respondents.

13          It is further ordered that Respondents must file a response to the petition, including

14   potentially by motion to dismiss, within 90 days of service of the petition, with any requests

15   for relief by Petitioner by motion otherwise being subject to the normal briefing schedule

16   under the local rules. Any response filed must also comply with the remaining provisions

17   below, which are entered pursuant to Habeas Rule 5.

18          It is further ordered that any procedural defenses raised by Respondents in this

19   case must be raised together in a single consolidated motion to dismiss. In other words,

20   the Court does not wish to address any procedural defenses raised herein either in

21   seriatum fashion in multiple successive motions to dismiss or embedded in the answer.

22   Procedural defenses omitted from such motion to dismiss will be subject to potential

23   waiver. Respondents may not file a response in this case that consolidates their

24   procedural defenses, if any, with their response on the merits, except pursuant to 28

25   U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If Respondents

26   do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will do so within the

27   single motion to dismiss, not in the answer; and (b) they must specifically direct their

28
                                                   2
1    argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart,

2    406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses, including

3    exhaustion, may be included with the merits in an answer. All procedural defenses,

4    including exhaustion, instead must be raised by motion to dismiss.

5             It is further ordered that, in any answer filed on the merits, Respondents must

6    specifically cite to and address the applicable state court written decision and state court

7    record materials, if any, regarding each claim within the response as to that claim.

8             It is further ordered that Petitioner will have 45 days from service of the answer,

9    motion to dismiss, or other response to file a reply or opposition, with any other requests

10   for relief by respondents by motion otherwise being subject to the normal briefing

11   schedule under the local rules.

12            It is further ordered that any additional state court record exhibits filed herein by

13   either Petitioner or Respondents must be filed with a separate index of exhibits identifying

14   the exhibits by number. The CM/ECF attachments that are filed further will be identified

15   by the number or numbers of the exhibits in the attachment.

16            It is further ordered that, at this time, the parties must send courtesy copies of any

17   responsive pleading or motion and all indices of exhibits only to the Reno Division of this

18   Court. Courtesy copies should be mailed to the Clerk of Court, 400 S. Virginia St., Reno,

19   NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the mailing

20   address label. No further courtesy copies are required unless and until requested by the

21   Court.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                    3
1          It is further ordered that the Clerk of Court will detach and file Petitioner’s motion

2    for appointment of counsel (ECF No. 1-2). The motion for appointment of counsel is

3    denied.

4          DATED THIS 28th day of May 2019.

5

6                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
